Exhibit 10.2 EXECUTIVE EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT and an ancillary agreement to be effective simultaneously herewith entitled "Confidentiality, Non-Competition and Non-Solicitation Agreement" (the "Confidentiality Agreement"), a copy of which is attached hereto as Attachment A, and incorporated herein by reference for all purposes, (this agreement and the Confidentiality Agreement being hereinafter collectively referred to as "this Agreement") is entered into effective as of December 30, 2015 (the "Effective Date"), by and between Powell Industries, Inc. and its affiliates (the "Company") and Brett A. Cope ("Executive").
